DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8 and 10 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al. (US 9,4341,756).
Regarding claim 1, Kataoka et al.  discloses an angled housing part (fig. 1, 2) for an electrical connector 10, comprising: a first section 30 having a first flange surface 302; a second section 20 having a second flange surface 222, the first flange surface is angled with respect to the second section; and a bellows section 432A, 432B arranged between the first section and the second section, the first section and the second section are movable relative to one another upon elastic deformation of the bellows section (fig. 1 - 6).
Regarding claim 2, Kataoka et al.  discloses the first section and the second section are rigidly connected to one another in an initial state (fig. 1 - 6).
Regarding claim 7, Kataoka et al.  discloses the first section and the second section are separated by a gap in an assembly state (fig. 23).
Regarding claim 8, Kataoka et al.  discloses the gap is sealingly closed by the bellows section (fig. 23).
Regarding claim 10, Kataoka et al.  discloses the first section, the second section, and the bellows section form an integral multi-component molded part (fig. 23, 27, 30).
Regarding claim 11, Kataoka et al. discloses the bellows section forms a sealing gasket between the first section and the second section and extends to at least one of the first flange surface and the second flange surface (fig. 23, 27, 30).
Regarding claim 12, Kataoka et al. discloses the bellows section extends non-linearly from a first end 410 to a second end 420 (fig. 23, 27, 30).
Regarding claim 13, Kataoka et al. discloses a guiding member 50 guiding the angled housing part during assembly to a complementary angled housing part 70 along a mounting direction that is essentially parallel to the first flange surface (fig. 23, 27, 30).
Regarding claim 14, Kataoka et al. discloses an angled housing assembly (fig. 1, 2), comprising: an angled housing part including a first section 30 having a first flange surface302, a second section 20 having a second flange surface 222, the first flange surface is angled with respect to the second section, and a bellows section 432A, 432B arranged between the first section and the second section, the first section and the second section are movable relative to one another upon elastic deformation of the bellows section; and a complementary angled housing part 70 adapted to be joined with the angled housing part (fig. 1 - 6).
Regarding claim 15, Kataoka et al. discloses the first section of the angled housing part is joined to a corresponding complementary first section of the complementary angled housing part in a first mounting direction and the second section of the angled housing part is joined to a corresponding complementary second section of the complementary angled housing part in a second mounting direction angled with respect to the first mounting direction (fig. 1 - 6).
Regarding claim 16, Kataoka et al. discloses in an intermediate state of mounting the angled housing assembly, the second section is joined to the corresponding complementary second section and the first section is located at a distance to the corresponding complementary first section (fig. 1 - 6).
Regarding claim 17, Kataoka et al. discloses the distance between the first section and the corresponding complementary first section is reduced to zero in an assembly state of the angled housing assembly (fig. 1 - 6).
Regarding claim 18, Kataoka et al. discloses in the assembly state, the first section and the second section are moved away from each other compared to an initial state (fig. 1 - 6).
Regarding claim 19, Kataoka et al. discloses a sealing gasket of the angled housing part and/or the complementary angled housing part has a precompensation region with an excess sealing gasket material (fig. 23, 27, 30).
Regarding claim 20, Kataoka et al. discloses the precompensation region compensates a lateral contraction of the sealing gasket in the assembly state due to a longitudinal extension of the sealing gasket during a transition from the intermediate state to the assembly state (fig. 23, 27, 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 9,4341,756) as applied to claim 2 above, and further in view of Endo et al. (US 5,716,235).
Regarding claim 3, Kataoka et al.  discloses all the limitations except the first section and the second section are rigidly connected to one another by a material bridge across the bellows section.
Endo et al. discloses the first section and the second section (housing parts 3A, 3B in breaking section 9A, 9B) are rigidly connected to one another by a material bridge 4A, 4B across the bellows section (fig. 2, 3, column 4, line 18 – column 5, lines 7).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to apply this feature of Endo et al. to a housing part of Kataoka et al. with corresponding effect.
Regarding claim 4, Endo et al.  discloses the material bridge has a predetermined breaking zone extending along the bellows section (fig. 2 and 3).
Regarding claim 5, Kataoka et al.  discloses the bellows section includes an elastic material. (column 8, line 20 – 23).
Regarding claim 6, Kataoka et al.  in combination with Endo et al.  discloses a rigidity of the elastic material of the bellows section is lower than a rigidity of at least one of the first section, the second section, and the material bridge (see Endo’s et al.  fig. 2, 3, column 8, line 20 – 23).
Regarding claim 9, Kataoka et al.  in combination with Endo et al.  discloses the material bridge has a perforation filled by the elastic material of the bellows section (see Kataoka’s et al.  fig. 23, 27, 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./               Examiner, Art Unit 2831                                                                                                                                                                                         	11/3/2022.
/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831